


























WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
 (Incorporated in Malaysia)
Company No: 501396-U


Financial Statements and Supplementary Data
for the financial period ended October 5, 2007












Contents





 
Page
   
Report of Independent Registered Public Accounting Firm……………….…………………
1
   
Balance Sheets as of October 5, 2007 and December 31, 2006….…………..……………
2
   
Income Statements for the Period/Years Ended October 5, 2007, December 31, 2006
and 2005…………………………………………………………………………………………..
 
3
   
Statements of Changes in Equity for the Period/Years Ended October 5,
2007,  December 31, 2006 and 2005.………………………………………………………...............
 
4
   
Cash Flows Statements for the Period/Years Ended October 5, 2007, December 31,
2006 and
2005…………………………………....................................................................
 
5
   
Notes to Financial Statements………….………………………………………………………
6-15
       








 
 

--------------------------------------------------------------------------------

 



















Report Of Independent Registered Public Accounting Firm
To The Members of
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)




We have audited the accompanying balance sheets of Wells Eastern Asia Displays
(M) Sdn. Bhd. as of October 5, 2007 and December 31, 2006 and the related income
statements, statements of changes in equity and cash flows statement for
period/year ended October 5, 2007 and December 31, 2006. These financial
statements are the responsibility of the Company’s management. Our
responsibility is to express an opinion on these financial statements based on
our audits.


We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. An audit includes examining, on a
test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statements presentation. We believe that our audit provide a
reasonable basis for our opinion.


In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Wells Eastern Asia Displays (M)
Sdn. Bhd. as of October 5, 2007 and December 31, 2006 and the results of its
operations and its cash flows for the period/year ended October 5, 2007 and
December 31, 2006 in conformity with accounting principles generally accepted in
the United States of America.


Without qualifying our opinion, we draw attention to Note 2.1 to the financial
statements pertaining to the cessation of the Company’s business operations on
July 31, 2007.




















/s/ Horwath
 
Penang, Malaysia
     



Dated : 28 January 2008



 
 
 

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Balance Sheets



         
As of October 5,
 
As of December 31,
         
2007
 
2006
         
USD
 
USD
                 
ASSETS
                         
Current Assets
           
Cash and cash equivalents
 
1,233,485
 
2,115,164
   
Trade accounts receivable
 
0
 
0
   
Trade accounts receivable, related party
 
0
 
2,258,493
   
Inventories
 
0
 
727,742
   
Prepaid and other current assets
 
0
 
18,465
   
Income taxes receivable
 
39,812
 
37,859
                 
Total Current Assets
 
1,273,297
 
5,157,723
                 
Property and equipment, net
 
0
 
184,920
 
Deferred tax assets
 
0
 
0
                 
Total Assets
 
1,273,297
 
5,342,643
                 
LIABILITIES AND SHAREHOLDERS' EQUITY
                         
Current Liabilities
           
Trade accounts payable
 
0
 
123,095
   
Trade accounts payable, related party
 
0
 
314,984
   
Other accounts payable, related party
 
0
 
427,316
   
Accrued expenses and others
 
21,833
 
188,704
   
Bank borrowings
 
0
 
1,377,602
   
Income taxes payable
 
0
 
0
                 
Total Current Liabilities
 
21,833
 
2,431,701
                 
Stockholders' equity:
           
Common stock, RM1.00 (equivalent to USD 0.2632) par value
               
1,315,789
 
1,315,789
   
(10,000,000 shares authorized, 5,000,000 shares issued and outstanding 2007
,2006 and 2005, respectively)
                         
Exchange translation reserve
 
344,819
 
185,927
   
(Accumulated losses)/Retained earnings
 
(409,144)
 
1,409,226
 
Total Stockholders' Equity
 
1,251,464
 
2,910,942
                 
Total Liabilities and Stockholders' Equity
 
1,273,297
 
5,342,643
               




The annexed notes form an integral part of these financial
statements                                                              
 
Page 1

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U









Income Statements



       
For the
               
Period Ended
 
For the Years Ended
       
October 5,
 
December 31,
       
2007
 
2006
 
2005
       
USD
 
USD
 
USD
                   
REVENUE
             
Net related party revenue
4,141,970
 
6,278,848
 
16,549,707
   
Net third party revenue
306
 
4,210
 
38,697
                     
Net revenue
4,142,276
 
6,283,058
 
16,588,404
                   
COST OF REVENUE
             
Related party cost of revenue
218,546
 
1,184,812
 
8,523,179
   
Third party cost of revenue
3,840,542
 
4,555,820
 
6,698,545
                     
Cost of revenue
4,059,088
 
5,740,632
 
15,221,724
                     
Gross profit
83,188
 
542,426
 
1,366,680
                   
OPERATING EXPENSE
             
Selling, general and administrative
226,229
 
295,556
 
566,814
   
Research and development
0
 
0
 
165,401
                     
Total operating expense
226,229
 
295,556
 
732,215
                     
(Loss)/Profit from operations
(143,041)
 
246,870
 
634,465
                     
Interest income
46,529
 
7,699
 
6,481
   
Interest expense
(26,386)
 
(105,338)
 
(183,644)
   
Other income
22,627
 
49,427
 
77,774
   
Loss on foreign exchange
(122,934)
 
(254,755)
 
0
                     
(Loss)/Profit before income taxes
(223,205)
 
(56,097)
 
535,076
                     
Tax expense
(268)
 
(15,881)
 
(71,978)
                     
Net (Loss)/Profit
(223,473)
 
(71,978)
 
463,098
















The annexed notes form an integral part of these financial
statements                                                             
 
Page 2

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



















Statements Of Changes in Equity



   
Common Stock
 
Exchange
                   
translation
 
Retained
       
Shares
 
Amount
 
reserve
 
earnings
 
Total
       
USD
 
USD
 
USD
 
USD
                     
Balance at December 31, 2004
5,000,000
 
1,315,789
 
0
 
1,018,106
 
2,333,895
                     
Net profit for the year
0
 
0
 
0
 
463,098
 
463,098
                     
Balance at December 31, 2005
5,000,000
 
1,315,789
 
0
 
1,481,204
 
2,796,993
                     
Exchange translation differences recognised directly in equity
0
 
0
 
185,927
 
0
 
185,927
                     
Net loss for the year
0
 
0
 
0
 
(71,978)
 
(71,978)
                     
Total recognised income and expenses
0
 
0
 
185,927
 
(71,978)
 
113,949
                     
Balance at December 31, 2006
5,000,000
 
1,315,789
 
185,927
 
1,409,226
 
2,910,942
                     
Dividend paid
0
 
0
 
0
 
(1,594,897)
 
(1,594,897)
                     
Exchange translation differences recognised directly in equity
0
 
0
 
   158,892
 
0
 
158,892
                     
Net loss for the period
0
 
0
 
0
 
  (223,473)
 
(223,473)
                     
Total recognised income and expenses
0
 
0
 
158,892
 
(1,818,370)
 
(1,659,478)
                     
Balance at October 5, 2007
5,000,000
 
1,315,789
 
344,819
 
(409,144)
 
1,251,464




















The annexed notes form an integral part of these financial
statements                                                             
 
Page 3

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U







Cash Flows Statements



     
2007
 
2006
 
2005
     
USD
 
USD
 
USD
CASH FLOWS FROM OPERATING ACTIVITIES
         
Net (Loss)/Profit
(223,473)
 
(71,978)
 
463,098
               
Adjustments for:-
         
Bad debt written off
417
 
0
 
0
Depreciation
31,342
 
63,628
 
78,793
Inventories written off
307,990
 
0
 
0
Loss on sale of property, plant and equipment
54,330
 
0
 
1,667
Property, plant and equipment written-off
56,268
 
1,274
 
0
Changes in net assets and liabilities
           
Trade accounts receivable
0
 
22,801
 
91,791
 
Trade accounts receivable - related party
2,258,493
 
1,940,093
 
3,005,322
 
Inventories
419,752
 
922,324
 
361,038
 
Prepaid and other current assets
18,048
 
24,547
 
(21,673)
 
Income tax receivable
(1,953)
 
(37,859)
 
0
 
Deferred tax assets
0
 
25,618
 
(25,618)
 
Trade accounts payable
(123,095)
 
(82,396)
 
(1,000,515)
 
Trade accounts payable - related party
(314,984)
 
(675,653)
 
(1,596,866)
 
Accrued expenses and others
(594,187)
 
(467,432)
 
674,449
 
Income taxes payable
0
 
(49,495)
 
37,899
Net cash from/(used in) operating activities
1,888,948
 
1,615,472
 
2,069,385
               
CASH FLOWS FROM INVESTING ACTIVITIES
         
Proceeds from sale of property, plant and equipment
46,425
 
30,835
 
5,789
Purchase of property, plant and equipment
0
 
(1,644)
 
(15,070)
Net cash from/(used in) investing activities
46,425
 
29,191
 
(9,281)
               
CASH FLOW S FROM FINANCING ACTIVITIES
         
Dividend paid
(1,594,897)
 
0
 
0
Increase/(Decrease) in bank borrowings
(1,377,602)
 
15,697
 
(2,042,864)
Net cash from/(used in) financing activities
(2,972,499)
 
15,697
 
(2,042,864)
               
Net (decrease)/increase in cash and cash equivalents
(1,037,126)
 
1,660,360
 
17,240
               
Effect of exchange rate changes
155,447
 
169,337
 
0
               
Cash and cash equivalents brought forward
2,115,164
 
285,467
 
268,227
               
Cash and cash equivalents carried forward
1,233,485
 
2,115,164
 
285,467
               
Supplemental cash flow information
         
Cash paid for interest
26,386
 
          105,338
 
          183,644
Cash paid for income tax
808
 
            77,492
 
            59,697




The annexed notes form an integral part of these financial
statements                                                             
 
Page 4

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U

Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


1.           General Information


The Company was incorporated in year 2000, principally engaged in the
manufacture of colour video monitors. There are two major stockholders,
Wells-Gardner Electronics Corporation and Eastech Electronics (M) Sdn. Bhd.,
each holding 50% of the paid up capital of the Company.


The registered office of the Company is located at 51-21-A, Menara BHL Bank,
Jalan Sultan Ahmad Shah, 10050 Penang, Malaysia and the principal place of
business of the Company is located at Lot 316 & 317, Jalan PKNK 3/2, Kawasan
Perindustrian Sungai Petani, 08000 Sungai Petani, Kedah, Malaysia.




2.           Summary of Significant Accounting Policies


2.1           Basis of Accounting


Basis of Preparation of Financial Statements


The financial statements of the Company are prepared under the historical cost
convention, modified to include other bases of measurement as disclosed in other
sections of the significant accounting policies, and in compliance with the
accounting principles generally accepted in the United States of America.


Going Concern


The Company had ceased its business operations on July 31, 2007. Accordingly,
the directors have decided to prepare the financial statements on a net
realisable value basis, as opposed to the going concern basis. Where
appropriate, adjustments have been made relating to the recoverability and
classification of recorded asset amounts and to the amounts and classification
of liabilities.


 
2.2
Property, Plant and Equipment



 
Property, plant and equipment are stated at cost less accumulated depreciation
and accumulated impairment losses, if any.



 
Property, plant and equipment are depreciated on a straight-line method over the
estimated useful lives of the assets using the following annual rates:-



Plant and machinery
10-20%
Electrical installation and renovation
10%
Motor vehicles
20%
Office equipment
20%
Furniture and fittings
10%
Computer
10-20%
Factory tools and equipment
20%
Mould
10%


                                                           
 
Page 5

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


2.           Significant Accounting Policies (cont’d)


2.3           Impairment of Assets


The carrying amounts of assets, other than deferred tax assets, inventories and
financial assets, are reviewed at each balance sheet date to determine whether
there is any indication that an item of asset may be impaired. If any such
indication exists, the recoverable amount of the asset is estimated. Any excess
of the carrying amount of the asset over its recoverable amount represents an
impairment loss and is recognised as an expense in the income statement.


An impairment loss is reversed if there has been a change in the estimates used
to determine the recoverable amount and it is reversed only to the extent that
the increased carrying amount does not exceed the carrying amount that would
have been determined, net of depreciation or amortisation, had no impairment
loss been recognised. The reversal is recognised in the income statement.


There were no impairment loss recognized in the income statements for the
period/years ended October 5, 2007, December 31, 2006 and 2005.


2.4           Inventories
Inventories are valued at the lower of cost (determined on the first-in,
first-out basis) and net realisable value after making due allowance for any
obsolete or slow-moving items. Cost consists of all costs of purchase, costs of
conversion and other costs incurred in bringing the inventories to their present
location and condition.


2.5           Receivables


 
Receivables are carried at anticipated realisable values. Bad debts are written
off when identified. An estimate is made for doubtful debts based on a review of
all outstanding amounts as at the balance sheet date.



2.6           Payables


Payables are recognised at cost which is the fair value of the consideration to
be paid in the future for goods and services received.


2.7           Loans and Borrowings


All loans and borrowings are initially recognised at cost which is the fair
value of the proceeds received. The loans and borrowings are subsequently stated
at amortised cost using the effective yield method. The effective interest rate
is the historical rate for a fixed rate instrument and the current market rate
for a floating rate instrument.


All borrowing costs are recognised as an expense in the period in which they are
incurred.

                                                      
 
Page 6

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U





Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


2.           Significant Accounting Policies (cont’d)


2.8           Provisions


A provision is recognised when it is probable that an outflow of resources
embodying economic benefits will be required to settle a present obligation
(legal or constructive) as a result of a past event and a reliable estimate can
be made of the amount.


2.9           Foreign Currency Transactions and Translation


Transactions in foreign currencies are converted into the functional currency at
the rates of exchange ruling at the transaction dates. Monetary assets and
liabilities denominated in foreign currencies at the balance sheet date are
translated into the functional currency at the rates of exchange ruling at that
date. Non-monetary assets and liabilities which are stated at cost denominated
in foreign currencies are translated into the functional currency at the rates
of exchange ruling at the transaction dates. Exchange gains and losses arising
on foreign currency transactions and translation are recognised in the income
statement.


2.10           Share Capital


The Company has only one class of share capital, i.e. ordinary shares of RM1.00
(equivalent to USD0.2632) each, which is classified as equity. External costs
directly attributable to the issue of new shares are written-off to the share
premium account or, where there is no such account, charged to the income
statement.


2.11           Income Recognition


Income from the sale of goods is recognised upon delivery of goods and
customer’s acceptance. Interest income is recognised on an accrual basis.


2.12           Income Taxes


Income taxes for the year comprise current tax and deferred tax.


Current tax represents the expected amount of income taxes payable in respect of
the taxable profit for the year and is measured using the tax rates that have
been enacted or substantially enacted by the balance sheet date.


Deferred tax is provided for under the balance sheet liability method in respect
of all temporary differences between the carrying amount of an asset or
liability in the balance sheet and its tax base except for those temporary
differences associated with goodwill, negative goodwill or the initial
recognition of an asset or liability in a transaction which is not a business
combination and affects neither accounting nor taxable results at the time of
the transaction.

                                                         
 
Page 7

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


2.           Significant Accounting Policies (cont’d)


2.12           Income Taxes (cont’d)


A deferred tax liability is recognised for all taxable temporary differences
whereas a deferred tax asset is recognised for all deductible temporary
differences, unused tax losses and unused tax credits to the extent that it is
probable that future taxable profit will be available against which the
deductible temporary differences, unused tax losses and unused tax credits can
be utilised. Deferred tax assets and liabilities are measured at the tax rates
that are expected to apply to the period when the asset is realised or the
liability is settled, based on the tax rates that have been enacted or
substantially enacted by the balance sheet date.


2.13           Employee Benefits


Short-term Employee Benefits


Short-term employee benefits such as wages, salaries, bonuses and social
security contributions are recognised as an expense in the period in which the
associated services are rendered by the employees.


Defined Contribution Plans


As required by law, employers in Malaysia make contributions to the state
pension scheme, Employees Provident Fund (“EPF”). Such contributions are
recognised as an expense in the period in which the associated services are
rendered by the employees.


2.14           Cash and Cash Equivalents


Cash and cash equivalents comprise cash in hand, bank balances, demand deposits,
deposits pledged with financial institutions, bank overdrafts and short-term,
highly liquid investments that are readily convertible to known amounts of cash
and which are subject to an insignificant risk of changes in value.


2.15           Financial Instruments


Recognised and Unrecognised


The accounting policies for recognised financial instruments are disclosed in
the individual policies associated with each item. The Company does not have any
unrecognised financial instruments.











                                                         
 
Page 8

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U





Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


2.           Significant Accounting Policies (cont’d)


2.15           Financial Instruments (cont’d)


Fair Values


The carrying amounts of financial assets and liabilities with short maturity
periods are assumed to approximate their fair values due to the short term
nature of the instruments. The fair value of related party accounts receivable
and payable are not practical to estimate based upon the related party nature of
the underlying transactions.


2.16           Estimates


The preparation of financial statements in conformity with accounting principles
generally accepted in the United States of America requires management to make
estimates and assumptions that affect the reported amounts of assets and
liabilities and disclosures of contingent assets and liabilities at the date of
the financial statements and reported amounts of revenues and expenses during
the reporting period. Actual results could differ from those estimates.




3.           Financial Risk Management


The activities of the Company expose it to certain financial risks, including
currency risk, interest rate risk, credit risk, liquidity risk and cash flow
risk. The overall financial risk management objective of the Company is to
maximise shareholders’ value by minimising the potential adverse impacts of
these risks on its financial position, performance and cash flows.


The Board of Directors explicitly assumes the responsibilities of financial risk
management which is carried out mainly through risk reviews and internal control
systems.


Currency Risk


The Company’s exposure to currency risk arises mainly from normal trading
transactions denominated in foreign currencies.


The Company does not use any derivative financial instruments to manage its
exposure to currency risk as the directors are of the opinion that the net
exposure is not significant.


Interest Rate Risk


The Company’s exposure to interest rate risk arises mainly from borrowings.


The Company manages its exposure to interest rate risk by seeking to obtain the
most favourable interest rates available without increasing its other financial
risk exposures.

                                                        
 
Page 9

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


3.  
Financial Risk Management (cont’d)



Credit Risk


The Company’s exposure to credit risk arises mainly from receivables. The
maximum credit risk exposure is best represented by the total carrying amount of
these financial assets in the balance sheet.


The Company manages its exposure to credit risk by assessing counter parties’
financial standings on an ongoing basis, setting and monitoring counter parties’
limits and credit terms. The Company does not have any major concentration of
credit risk other than the significant amount owing by a related party as
disclosed in the financial statements.


Liquidity and Cash Flow Risks


The Company’s exposure to liquidity and cash flow risks arises mainly from
general funding and business activities.


The Company practises prudent liquidity risk management by maintaining
sufficient cash and the availability of funding through certain committed credit
facilities.




4.           Property and Equipment


Property and equipment consist of the following as of October 5, 2007 and
December 31, 2006  :-



 
October 5, 2007
 
December 31, 2006
 
USD
 
USD
       
Plant and machinery, factory tools and equipment
0
 
572,565
Electrical installation and renovation
0
 
15,013
Motor vehicles
0
 
14,974
Office equipment, furniture and fittings and computers
0
 
34,553
       
Total
0
 
637,105
Less : Accumulated depreciation
0
 
(452,185)
       
Property and equipment, net
0
 
184,920
















                                                          
 
Page 10

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


5.           Inventories


Inventories consist of the following as of October 5, 2007 and December 31, 2006
:-



 
October 5, 2007
 
December 31, 2006
 
USD
 
USD
       
Raw materials
0
 
586,548
Work-in-progress
0
 
163,548
Finished goods
0
 
22,661
Goods-in-transit
0
 
1,133
       
Total
0
 
773,890
Inventory obsolescence reserve
0  
 
(46,148)
   
0
 
727,742



6.           Prepaid and Other Current Assets


Prepaid and other current assets consists of the following as of October 5, 2007
and December 31, 2006 :-



 
October 5, 2007
 
December 31, 2006
 
USD
 
USD
       
Sundry deposits
0
 
953
Advance to suppliers
0
 
974
Prepaid expenses
0
 
15,481
Other
0
 
1,057
       
Total
0
 
18,465



7.  
Accrued Expenses and Other



Accrued expenses and other consists of the following as of October 5, 2007 and
December 31, 2006 :-



 
October 5, 2007
 
December 31, 2006
 
USD
 
USD
       
Accrued expenses
21,833
 
47,981
Other payables
0
 
52,346
Provisions
0
 
88,377
       
Total
21,833
 
188,704




                                                            
 
Page 11

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


8.           Bank Borrowings - Secured



 
October 5, 2007
 
December 31, 2006
 
USD
 
USD
       
Banker acceptance I
0
 
434,376
Banker acceptance IV
0
 
81,269
Export credit refinancing I
0
 
379,442
Export credit refinancing II
0
 
482,515
 
0
 
1,377,602



The details of bank borrowings as of December 31, 2006 were as follows:-


Facility
Bank
Maturity
Interest
       
Banker acceptance I
Affin Bank Berhad
January - April 2007
3.75% - 3.80%
       
Banker acceptance IV
Malayan Banking Berhad
January 2007
3.47%
       
Export Credit Refinancing I
Malayan Banking Berhad
January - April 2007
4.25%
       
Export Credit Refinancing II
Southern Bank Berhad
February - March 2007
4.25%



Banker acceptance I was secured by one of the fixed deposits of the Company and
guaranteed by Eastern Asia Technology Limited, which is the holding corporation
of a substantial shareholder of the Company. All other bank borrowing were
secured by the fixed deposits of the Company. The bank borrowings had been
settled when payments are due.




9.           Tax Expense

 

 
For the
Period
Ended
October 5,
 
For the Years Ended
December 31
 
2007
 
2006
 
2005
 
USD
 
USD
 
USD
Tax based on results for the year:-
         
Malaysian income tax
0
 
1,379
 
97,596
Deferred tax
0
 
0
 
(25,367)
 
0
 
1,379
 
72,229
Tax (over)/underprovided in prior year:-
         
Malaysian income tax
268
 
(12,132)
 
0
Deferred tax
0
 
26,634
 
(251)
 
268
 
15,881
 
71,978





                                                           
 
Page 12

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U





Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


9.           Tax Expense (cont’d)


The numerical reconciliation between the applicable tax rate, which is the
statutory income tax rate, and the average effective tax rate is as follows :-



     
For the Period Ended October 5,
 
 
 
For the Years Ended December 31,
   
2007
 
2006
 
2005
   
%
 
%
 
%
               
Applicable tax rate
(27.00)
 
(28.00)
 
28.00
 
Non-deductible expenses
11.91
 
8.77
 
1.75
 
Tax exempt income from pioneer status
0.00
 
0.00
 
(15.88)
 
Unrecognised in deferred tax assets
15.09
 
21.57
 
0.00
 
Average effective tax rate
0.00
 
13.87
 
13.87





10.           Deferred Tax Assets



 
October 5, 2007
 
December 31, 2006
 
USD
 
USD
       
Balance at 1 January
0
 
25,618
Deferred tax - prior year
0
 
(25,618)
Balance at 5 October/31 December
0
 
0
 
































                                                             
 
Page 13

--------------------------------------------------------------------------------

 
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U







Notes To The Financial Statements
For The Financial Period Ended October 5, 2007


11.           Significant Transactions With Related Parties
The following represent related party transactions for each of the financial
period/years ended October 5 and December 31 :-



 
For the Period Ended October 5,
 
 
 
For the Years Ended December 31,
 
2007
USD
 
2006
USD
 
2005
USD
 
Sale of goods to Wells-Gardner Electronics Corporation *
 
4,141,970
 
 
6,278,848
 
 
16,549,707
Purchase of goods from Wells-Gardner Electronics Corporation *
 
218,546
 
 
765,240
 
 
4,481,625
Management fee charged by Eastech Electronics (M) Sdn. Bhd. **
 
41,722
 
 
63,468
 
 
132,740
Purchase of goods from Eastech Electronics (M) Sdn. Bhd. **
 
0
 
 
419,572
 
 
4,041,554
Rental of premises charged by Eastech Electronics (M) Sdn. Bhd. **
 
32,826
 
 
53,337
 
 
51,340



 
*
A substantial shareholder which holds 50% of the equity interest in the Company.

 
**
A substantial shareholder which holds 50% of the equity interest in the Company.





12.  
Reporting Periods And Comparative Figures

This set of financial statements has been presented for the period from January
1, 2007 to October 5, 2007. Accordingly, the comparative figures for the
statements of income, changes in equity and cash flows and the related notes are
not comparable as they were extracted from the annual audited financial
statements of the Company for the financial years ended December 31, 2006 and
2005.




13.           Subsequent Events


Subsequent to balance sheet date, the Company commences the process of
liquidation on 1 November 2007.


On 26 December 2007, the Company made its first cash distribution to the
shareholders amounting to approximately USD1,014,000.



                                                            
 
Page 14

--------------------------------------------------------------------------------

 
